DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 03/15/2021 with respect to independent claims 1, 11, and 12 regarding the new amendments to independent claims 1, 11, and 12 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. The applicant states on page 8 of the examiners 112(b) rejection of claim 9 that claim 9 has been amended to overcome the 112(b) rejection, however it still states "the exposure compensation value" in the claim. The examiners 35 U.S.C. 112 b rejection to claim 9 has not been withdrawn in view of the amendments applicant made in response on 03/15/2021.

The examiners 35 U.S.C. 101 rejection to claim 11 have been withdrawn in view of the amendments applicant made in response on 03/15/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the exposure compensation value" in a limitation.  There is insufficient antecedent basis for this limitation in the claim. There is no "a exposure compensation value" previously stated in claim 1 or claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding claim 21, claim 21 states “determining the preset exposure compensation value by reducing the first preset exposure compensation value when a face is contained; and determining the preset exposure compensation value by increasing the first preset exposure compensation value when no face is contained”, however the examiner has not found that it states determining the preset exposure compensation value by reducing the first preset exposure compensation value when a face is contained and determining the preset exposure compensation value by increasing the first preset exposure compensation value when no face is contained in the applicant’s disclosure and contains subject matter which was not described in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 – 9, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Publication No. 2009/0051783 in view of Terashima US Publication No. 2013/0308032.

Regarding claim 1 Kim et al discloses of Fig. 1 – 7, of applicant’s a method for exposure control (paragraph 0026 and 0034 image capturing apparatus captures images per an exposure), comprising: determining a target exposure for an image to be captured based on a base exposure and a preset exposure compensation value (paragraph 0053 – 0058 of light from an object in a preview image, controller 130 generated a new exposure to capture an image after the preview image such that controller 130 determines a target exposure, to capture an image after the preview image, for an image to be captured based on ambient light luminance detected in the preview image where controller 130 determines a base exposure based on brightness information form a preview image of the image to be captured, after the preview image, where the base exposure comprising a base exposure time T and a base ISO photo-

Kim et al further discloses of applicant’s determining an exposure time for the image to be captured based on the target exposure and a preset photo-sensibility for the image to be captured (paragraph 0053 – 0058 of light from an object in a preview image, controller 130 generated a new exposure to capture an image after the preview image where (paragraph 0029) an aperture value α, an exposure time T, and an ISO (International Standards Organization) value from the controller 130 are used in determining the exposure and where (paragraph 0046) in the exposure time DB 235, reference images obtained by capturing the same objects as those of the N*M reference images may be stored and in the exposure time DB 235, a graph or a lookup table indicating the correlation may be stored such that controller 130 determines an exposure time for the image to be captured, after the preview image is captured, based on the target exposure and some preset ISO photo-sensibility for the image to be captured);



Kim et al further discloses of applicant’s and performing an exposure control based on the exposure time and the preset photo-sensibility for the image to be captured (paragraph 0053 – 0058 of light from an object in a preview image, controller 130 generated a new exposure to capture an image after the preview image where (paragraph 0029) an aperture value α, an exposure time T, and an ISO (International Standards Organization) value from the controller 130 are used in determining the exposure and where (paragraph 0046) in the exposure time DB 235, reference images 

Kim et al discloses a method of adjusting the exposure of an image to be captured based on the exposure of a previous captured preview image but does not expressively disclose wherein for the same shake degree of an imaging device, the preset exposure compensation value depends on a decision whether a face is contained in a preview of the image to be captured;

Terashima teaches a method of determining a moving object optimum setting C and then detects a face in the captured image to determine if a face optimum setting E is applied when the face is moving. Terashima teaches of Fig. 1 – 13, of applicant’s wherein for the same shake degree of an imaging device, the preset exposure compensation value depends on a decision whether a face is contained in a preview of the image to be captured (paragraph 0124 - 0127 it is determined whether or not the main subject is moving on the basis of the calculated motion vector and where it is determined that the main subject is moving, the speed of the main subject is calculated on the basis of the calculated motion vector  and a moving-object optimum setting C where the shutter speed is increased to prevent subject blurring. In a case where a face has been detected in the captured image, it is determined whether or not the detected 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Kim et al in a manner similar to Terashima. Doing so would result improving Kim et al invention in a similar way as Terashima – namely the ability to provide a method of determining a moving object optimum setting C and then detects a face in the captured image to determine if a face optimum setting E is applied when the face is moving, in Terashima invention, to the method of adjusting the exposure of an image to be captured based on the exposure of a previous captured preview image in Kim et al invention.



Kim et al further discloses of applicant’s and in response to determining that the current capturing scene is the night scene, identifying a night mode suitable for the current capturing scene, based on the shake degree (paragraph 0054 – 0058 of a captured preview image having some exposure, the night-scene-sensing unit 125 senses whether the first digital image is a night-scene image S62. If it is sensed that the input image is the night-scene image ("Yes" in S62), the exposure-adjustment unit 135 adjusts the optimized exposure time by comparing the edge level of the night-scene image with that of the pre-generated reference image S63. Under the control of the controller 130, the image-capturing unit 165 generates a second digital image on the basis of the adjusted exposure time where (paragraph 0061 – 0064) controller 130 uses 

Regarding claim 8 of the combination of Kim et al in view of Terashima, Kim et al further discloses of applicant’s wherein determining whether the current capturing scene is the night scene, based on the preview of the image to be captured comprises: determining the current capturing scene is the night scene in response to determining that a brightness distribution of the preview of the image to be captured satisfies a preset brightness distribution corresponding to the night scene (paragraph 0054 – 0058 of a captured preview image having some exposure, the night-scene-sensing unit 125 senses whether the first digital image is a night-scene image S62. If it is sensed that the input image is the night-scene image ("Yes" in S62), the exposure-adjustment unit 135 adjusts the optimized exposure time by comparing the edge level of the night-scene image with that of the pre-generated reference image S63. Under the control of the controller 130, the image-capturing unit 165 generates a second digital image on the basis of the adjusted exposure time. Paragraph 0030 the night-scene-sensing unit 125 senses whether the image is a night-scene image by analyzing the input digital image. The night-scene image basically has a low luminance distribution in comparison to a non-night scene image (i.e., a normal image) such that controller 130 determines 

Regarding claim 9 of the combination of Kim et al in view of Terashima further teaches of applicant’s further comprising: determining a first preset exposure compensation value based on the shake degree of the imaging device according to a mapping relationship between the shake degree of the imaging device and the exposure compensation value (Kim et al in paragraph 0034 the exposure-adjustment unit 135 receives the night-scene image, obtains an exposure time (or shutter speed) suitable to the night-scene image, and instructs the controller 130 to capture the image on the basis of the exposure time. Paragraph 0042 the exposure-adjustment unit 135 includes two databases, which are a blur level database (DB) 233 and an exposure time database (DB) 235. Paragraph 0046 – 0050 in the exposure time DB 235, reference images obtained by capturing the same objects as those of the N*M reference images may be stored and in the exposure time DB 235, a graph or a lookup table indicating the correlation may be stored; The edge-level-measurement unit 231 measures the edge level of the input night-scene image, an exposure-time-determination unit 232 determines an optimized exposure time of the night-scene image on the basis of the measured edge level and the exposure time when the night-scene image is captured, with reference to the exposure time DB 1235 and the blur level DB 233. The exposure-

Kim et al in paragraph 0046 – 0050 The exposure-time-determination unit 232 reads the exposure time which corresponds to the edge level of the searched-for threshold image, using the correlation between the exposure times and the edge levels stored in the exposure time DB 235 such that controller 130 determines a first preset exposure compensation lookup table value for the first received captured night-scene image based on the night mode and determines the preset exposure compensation lookup table value that is used, and the edge levels stored in the exposure time DB 235, based on the shake degree of the preview image captured by the imaging device according to a mapping relationship between the shake degree of the preview image captured by the imaging device and the exposure compensation value in the lookup table that is chosen to be used in the capturing of an image after the preview image); 

Terashima teaches of applicant’s and determining the preset exposure compensation value based on a decision whether a face is contained in the preview of the image to be captured (paragraph 0124 - 0127 it is determined whether or not the main subject is moving on the basis of the calculated motion vector and where it is determined that the main subject is moving, the speed of the main subject is calculated on the basis of the calculated motion vector  and a moving-object optimum setting C 

Regarding claim 11 of the combination of Kim et al in view of Terashima, Terashima further teaches of applicant’s a non-transitory computer readable storage medium having a computer executable instruction, wherein when the computer executable instruction is executed by one or more processors, the one or more processors are configured to execute an exposure control method, wherein the 

Regarding claim 12, claim 12 is rejected for being fully encompassed by the reasons found in rejected claim 11 above.

Regarding claim 18 of applicant’s wherein the processor is further configured to: determine whether a current capturing scene is a night scene, based on the preview of the image to be captured; and in response to determining that the current capturing scene is the night scene, identify a night mode suitable for the current capturing scene, based on the shake degree of an imaging device or the decision whether a face is contained in the preview of the image to be captured. Claim 18 is rejected for the reasons found in rejected claim 7 above.

Regarding claim 19 of applicant’s wherein the processor is configured to determine whether the current capturing scene is the night scene, based on the preview of the image to be captured by: determining the current capturing scene is the night scene in response to determining that a brightness distribution of the preview of the image to be captured satisfies a preset brightness distribution corresponding to the night scene. Claim 19 is rejected for the reasons found in rejected claim 8 and 18 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Publication No. 2009/0051783 in view of Terashima US Publication No. 2013/0308032, and further in view of Prentice US Publication No. 2013/0215314.

Regarding claim 21 of the combination of Kim et al in view of Terashima, Kim et al further discloses of applicant’s further comprising: determining the preset exposure compensation value (In paragraph 0046 in the exposure time DB 235, reference images obtained by capturing the same objects as those of the N*M reference images may be stored and in the exposure time DB 235, a graph or a lookup table indicating the correlation may be stored where (paragraph 0053 – 0058) of light from an object in a preview image, controller 130 generated a new exposure to capture an image after the preview image where controller 130 determines a target exposure, to capture an image after the preview image such that controller 130 determines which a stored preset exposure compensation value from the lookup table to use);

The combination of Kim et al in view of Terashima teaches a method of adjusting the exposure of an image to be captured based on the exposure of a previous captured preview image and a method of determining a moving object optimum setting C and then detects a face in the captured image to determine if a face optimum setting E is applied when the face is moving but do not expressively disclose determining the preset exposure compensation value by reducing the first preset exposure compensation value when a face is contained; and determining the preset exposure compensation value by increasing the first preset exposure compensation value when no face is contained;

Prentice teaches a method of changing the exposure EV value if a face is not detected in the scene or not. Prentice teaches of Fig. 1 – 6, of applicant’s determining the preset exposure compensation value by reducing the first preset exposure compensation value when a face is contained; and determining the preset exposure compensation value by increasing the first preset exposure compensation value when no face is contained (paragraph 0068 for night scenes, the relative exposure level is +2/3 EV when a face is detected in the scene, and +1 EV when a face is not detected in the scene such that the preset exposure compensation value is determined by reducing the first preset exposure compensation value to 2/3 EV when a face is contained and the preset exposure compensation value is determined by increasing the first preset exposure compensation value from 2/3 EV to 1 EV when no face is contained in a night scene). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Kim et al in a manner similar to .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696